Title: To George Washington from Major General William Heath, 11 March 1779
From: Heath, William
To: Washington, George


Dear General.
Roxbury [Mass.] March 11th 1779
It is now upwards of four months since I had the honor to receive yours of the 29th of Octr, inclosing a resolve of the Hon. Congress of the 22nd of the same month, directing that Major General Gates should forthwith repair to Boston to take Command of the Continental Forces that were or might be in the Eastern district. Your Excellency in that letter was pleased to observe, “I inclose you the Coppy of a resolve of Congress of the 22nd instant, which cam⟨e⟩ to hand yesterday.” and in your lett⟨er⟩ of the 6th of Novr you were pleased to observe, that the Command at Boston had by that time devolved on General Gates, without the least hint whether I was to remain here Untill further orders, or repair to some other post. From this indeterminate Silence of the resolve, and your Excellencys Letters, as to my future destination, or what line of Conduct it was my duty to pursue, I felt myself not a little embarrassed, which I took the liberty to express in a letter which I did myself the honor to address to your Excellency on the first of Decemr, which I committed to the care of the Hon. Mr Holker for safe delivery, A very considerable time has since elapsed, during which I have been most anxiously waiting an Answer, but to this moment am not honored with one, This circumstance, with the silence of the resolve, and your Excellencys letters before mentioned respecting me, I must confess are to me incomprehensible, I must therefore intreat that your Excellency would be pleased to signify to me the reasons of it, that I may without further delay be able to act agreable to your expectations by pursuing that mode of Conduct which the interest of my Country, and my own honor require. With the most perfect Attachment & respect I have the honor to be your Excellencys most Obedient humble Servant
W. Heath